This action was brought by the defendants in error to recover of plaintiff in error an undivided one-sixth interest in an acre of land in the town of Stephensville. The questions raised are the same as those this day decided in the case of Ira Millican et al. v. James McNeill et al,, and we need only refer to the opinion in that case for most of the reasons upon which our judgment is based.
The record in this case differs from that, however, in that there is no statement of facts, but only the findings of the trial judge, which do not show the disposition made of the purchase money of the land sold by the administrator, and the question last decided in the opinion referred to, as to the duty of plaintiffs to refund it, is not raised by the application for writ of error. The judgment must therefore be affirmed.
Affirmed. *Page 197